Citation Nr: 0633424	
Decision Date: 10/27/06    Archive Date: 11/14/06	

DOCKET NO.  02-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of hernia 
repair.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had periods of active service from October 1972 
to October 1974, and from August 1991 to February 1992.  He 
also had various periods of service with the Army National 
Guard through 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied the 
benefit sought.  The Board remanded the case in August 2003 
for additional development.  In April 2005, the Board issued 
a merits decision which denied the benefit sought.  The 
veteran appealed, and the US Court of Appeals for Veterans 
Claims (Court) granted a joint motion of the veteran and VA 
General Counsel in a July 2006 order vacating and remanding 
the Board's earlier decision.  To comply with that joint 
motion, the Board must again REMAND the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The joint motion of the parties in this case found fault in 
three areas of the Board's April 2005 substantive decision.  
The joint motion found that the Board's decision lacked 
adequate reasons and bases in supporting it's conclusion that 
the veteran's hernia repair was not aggravated (permanently 
increased in severity beyond ordinary progress) by any 
incident or injury which occurred on active military duty.  
In this regard, the joint motion also noted that the Board's 
decision failed to adequately discuss and reconcile certain 
evidence which was apparently favorable to the veteran's 
claim.  

Second, the joint motion found a violation of VA's duty to 
assist under VCAA in that it failed to obtain a medical 
examination with a review of the claims folder and a request 
for pertinent opinions in accordance with 38 U.S.C.A. 
§ 5103A(d).  Remand is required so that such examination with 
claims folder review and the production of a nexus opinion 
may be obtained.  

Third, the joint motion found that VA failed in it's duty to 
assist in obtaining service department verification of all of 
the veteran's periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) during his service 
with the Army National Guard.  This also must be the subject 
of remand for additional development.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  While the joint motion did not find 
fault with any previous VCAA notice, the 
RO should review the claims folder to 
insure past adequate VCAA notice, and 
take any remedial actions indicated.  
This would be an appropriate time to 
provide notice of downstream issues in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the National 
Records Personnel Center and/or the 
veteran's actual Army National Guard unit 
where he was stationed at service 
separation in order to obtain service 
department verification of all periods of 
ACDUTRA and INACDUTRA for the veteran's 
service with the Army National Guard.  
All actions taken in this regard must be 
well documented in the claims folder.

3.  After obtaining records of the 
veteran's periods of Army National Guard 
service, the veteran should be referred 
for an appropriate VA examination of his 
postoperative hernia, and the veteran's 
claims folder, must be referred to the VA 
physician for review in conjunction with 
the examination.  The simple question 
presented in this appeal is whether the 
veteran's first hernia repair was 
aggravated (permanently increased in 
severity beyond ordinary progress) by any 
reinjury, or other activity, which 
occurred at any time while the veteran 
was serving in a military status 
(including any period of ACDUTRA and/or 
INACDUTRA in the Army National Guard).  
The veteran subsequently underwent 
revision hernia repair with VA in January 
2002, so it is clear that the questions 
presented in this appeal regarding 
aggravation are more likely to be gleaned 
from a careful review of the historical 
clinical record compared against the 
veteran's military duty participation 
dates, rather than findings from current 
clinical examination.  While reviewing 
the entire claims folder is essential, 
the VA physician responsible for 
providing an opinion regarding 
aggravation is specifically directed to 
the joint motion for remand to the Board, 
which refers to specific salient evidence 
possibly supporting the veteran's claim.  
The examining/reviewing VA physician must 
provide the requested opinion, and must 
explain the reasons and bases for this 
opinion in the body of his examination 
report.  

4.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand, and 
the reasons and bases deficiency 
discussed in the June 2006 joint motion.  
They must be provided an opportunity to 
respond thereto.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



